United States Court of Appeals
                               For the First Circuit
Nos. 06-2313, 06-2381

     THOMAS COOK; MEGAN DRESCH; LAURA GALABURDA; JACK GLOVER;
    DAVID HALL; MONICA HILL; JENNY LYNN KOPFSTEIN; JENNIFER MCGINN;
            JUSTIN PEACOCK; DEREK SPARKS; STACY VASQUEZ,

                                     Plaintiffs, Appellants,

                                JAMES E. PIETRANGELO, II,

                                           Plaintiff,

                                               v.

            ROBERT M. GATES*, Secretary of Defense; MICHAEL CHERTOFF,
             Secretary of Homeland Security; UNITED STATES OF AMERICA,

                                    Defendants, Appellees.


                                      ERRATA SHEET

       The opinion of this Court issued on June 9, 2008 is amended as follows:

       On page two of the coversheet insert "Julian Davis Mortenson," after "Benjamin C.
Mizer,"

       On page two of the coversheet, replace "Virginia A. Seitz, Eamon P. Joyce, and Sidley
Austin LLP," with "Virginia A. Seitz, Eamon P. Joyce, and Sidley Austin LLP, on brief for
amicus curiae Retired Military Officers."




       *
        Pursuant to Rule 43(c)(2) of the Federal Rules of Appellate Procedure, Robert M. Gates
is automatically substituted for his predecessor as Secretary of Defense, Donald H. Rumsfeld.